Citation Nr: 1548572	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-23 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post lumbar surgery with residual L5-S1 disc space narrowing. 

2.  Entitlement to service connection for a disability manifested by dizziness, blackouts and seizures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to May 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and September 2007 rating decision issued by RO in Chicago, Illinois.  The June 2006 rating decision, in pertinent part, granted entitlement to service connection for status post lumbar surgery with residual L5-S1 disc space narrowing, which the Veteran appealed for a higher initial evaluation.  The September 2007 rating decision, in pertinent part, denied entitlement to service connection for a disability manifested by dizziness, blackouts and seizures.  Jurisdiction the appeal rests with the RO in Chicago, Illinois.

This case was before the Board in November 2012.  In November 2012, the Board dismissed entitlement to an initial rating in excess of 10 percent for tinnitus, denied entitlement to an initial compensable rating for scarring status post lumbar surgery and denied entitlement to service connection for a right hand disability.  In November 2012, the Board also remanded entitlement to an initial compensable rating for status post lumbar surgery with residual L5-S1 disc space narrowing, entitlement to service connection for bilateral hearing loss, entitlement to service connection for migraine headaches, and entitlement to service connection for a disability manifested by blackouts and seizures.  

During the pendency of the appeal, an April 2013 rating decision granted entitlement to service connection for migraine headaches and entitlement to service connection for bilateral hearing loss.  Since this represents a full grant of the benefit on appeal concerning those issues, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).   

Additionally, the April 2013 rating decision granted a 10 percent evaluation for status post lumbar surgery with residual L5-S1 disc space narrowing, effective June 1, 2006, the date service connection was granted.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Board has recharacterized the Veteran's service connection claim for a disability manifested by blackouts and seizures more broadly to include dizziness.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Since the issuance of the February 2013 supplemental statement of the case, issued for entitlement to service connection for a disability manifested by dizziness, blackouts and seizures, additional evidence has been associated with the record.  Specifically, this includes an April 2013 VA back examination and peripheral nerves examination.  The Veteran did not waive review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Nevertheless, these VA examinations are not relevant to entitlement to service connection for a disability manifested by dizziness, blackouts and seizures. Consequently, the Board finds that remand to the AOJ for a supplemental statement of the case reflecting consideration of this evidence is not required for entitlement to service connection for a disability manifested by dizziness, blackouts and seizures.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the November 2012 Board remand, a VA examination was provided to the Veteran in December 2012.  However, the Board finds the December 2012 VA seizures examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the December 2012 VA seizures examiner found the Veteran suffered a total of 5 spells between 1994 and 2006 (previously noted to have occurred in 1994, 1996, 2000, 2003, and 2006) that were unlikely to be seizures based on described seminology and work-ups, including MRI and EEG.  The December 2012 VA seizures examiner found the spells were more likely related to the Veteran's migraines and sleep disorder and the Veteran did not have chronic disability manifested by blackouts and seizures.  

However, the December 2012 VA seizures examiner did not consider or address the Veteran's reports of dizziness, which were in addition to the 5 blackout episodes noted in the December 2012 seizures examination report.  Specifically, in a March 2011 VA treatment record, the Veteran reported episodes of true vertigo that occurred once every one to two months and lasted for seconds at a time and that the symptoms has been present for approximately three years.  Dizziness was also listed as an active problem in a December 2012 VA treatment record.  Moreover, a February 2012 VA treatment record also indicated the Veteran sustained a mild traumatic brain injury (TBI) during service, which should be considered upon examination.  Also, if the VA examiner determines the Veteran's reported symptoms of dizziness, blackouts and seizures are manifestations of a sleep disorder, an etiological opinion for such should be obtained.  Thus, for the foregoing reasons, the Board finds a remand for another examination is warranted with respect to entitlement to service connection for a disability manifested by dizziness, blackouts and seizures.  

A VA back examination was afforded to the Veteran in April 2013.  However, the Board finds the April 2013 VA back examination report is inadequate.  Review of the April 2013 VA back examination report reflects that the Veteran reported flare-ups, which occurred a couple times a week and lasted 45 minutes to an hour.  However, the examiner did not address the level of additional impairment, if any, the flare-ups may have caused.  Further, the examiner did not address whether it was feasible to portray the additional impairment in terms of additional limitation in range of motion in degrees.  Thus, the Board finds that the May 2012 examination is not adequate as examiner did not address the functional impact of the Veteran's reported flare-ups.  Barr, 21 Vet. App. at 311.  As such, remand is necessary.

Finally, an April 2013 rating decision referenced review of VA treatment records not associated with the claims file.  Specifically, the April 2013 rating decision referenced review of VA treatment records from Madison VA Medical Center dated from 2006 to 2013.  However, the most recent VA treatments associated with the claims file, from William S. Middleton Memorial Veterans Hospital located in Madison, Wisconsin, are dated in February 2012.  Thus, on remand, updated VA treatment records from the Middleton Memorial Veterans Hospital, to include all associate outpatient clinics, since February 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Middleton Memorial Veterans Hospital, to include all associate outpatient clinics, since February 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any disability manifested by dizziness, blackouts and seizures, by an examiner other than the December 2012 VA seizures examiner.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements and testimony regarding his symptomatology since service, does the Veteran have a chronic disability manifested by dizziness, blackouts and seizures?  If so, is it at least as likely as not (50 percent probability or more) that identified disability is causally or etiologically related to active duty, to include the likelihood that any such disability first manifested during service? 

The VA examiner should consider the Veteran's episodes of dizziness and/or seizure in October 1986 and November 1994 and the in-service mild TBI as indicated in a February 2011 VA treatment record.  

Furthermore, if the examiner determines that the Veteran's reported symptoms dizziness, blackouts and seizures are a manifestation of a headache disorder or a sleep disorder, the examiner should determine which specific disorder the dizziness, blackouts and seizures are in fact related to.  If the Veteran's reported symptoms of dizziness, blackouts and seizures are determined to be manifestations of a sleep disorder, then the examiner determine whether is it at least as likely as not (50 percent probability or more) that any sleep disorder manifested by blackouts and seizures is causally or etiologically related to active duty, or onset, to include the likelihood that any such disability first manifested during service?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

3.  Thereafter, schedule the Veteran for an appropriate examination to assess the nature and severity of his service-connected back disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The examination should be scheduled during a period of flare-up of the Veteran's back disability, if possible.  The examiner should specifically note whether the Veteran's reported flare-ups result in additional functional limitation, and if feasible, determine any additional limitation in range of motion, in degrees.  If it is not feasible to make that determination, the examiner should explain why not and what information would be needed in order to make a determination.

The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




